DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 4 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 8-10, 13 and 28, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 2-5, 8-13, 22-26, 28-32 and 37-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either alone or in combination does not teach the system according to claim 4, further comprising “wherein the first conduit is configured to flow fresh water from the first port of the first ice washer to the port of the first separator along the second flow path” since disclosed by Smith and the prior art, within a pipe, flow is disclosed to flow in one direction, from the first separator to the first ice washer and reversing flow such that the fresh water flows from the first ice washer to the first separator would prevent flow from the first separator flowing to the first ice washer, which is the intent of Smith.
The prior art of record either alone or in combination does not teach the system of claim 22 comprising “a fourth heat exchanger configured to exchange heat between the reject concentrate stream received from the second heat exchanger and a portion of the refrigerant stream received from the first heat exchanger to condense the refrigerant stream”.
The prior art of record either alone or in combination does not explicitly teach the system for separating a soluble solution according to claim 25, comprising
 “a first conduit extending vertically from the port at the upper end of the first separator to the first port at the lower end of the first ice washer” where the word vertical is interpreted as “Being or situated at right angles to the horizon; upright” and “Situated at the vertex or highest point; directly overhead” (thefreedictionary.com).  Based on this interpretation, the allowable subject matter places the first separator directly below the 
The prior art of record either alone or in combination does not teach the system of claim 32, comprising “a second conduit extending from the outlet of the first separator to a third inlet of the first freezer positioned below the second outlet of the first freezer; and a valve positioned along the second conduit; wherein the valve is configured to control the flow of the concentrated solution stream, the first plurality of ice crystals and the second plurality of ice crystals in the first separator along the first flow path and the second flow path”.

The closest prior art of record is discussed below.

Smith (US 3,525,230) teaches a system (Fig. 1) for separating a soluble solution, comprising: 
a first freezer (6) configured to contact a liquid feed stream (3) with a refrigerant stream (7) to convert the liquid feed stream into a concentrated solution stream (leaving in line 10), a first plurality of ice crystals (“Medium Ice”), and a second plurality of ice crystals (“Large Ice”) that are larger than the first plurality of ice crystals, wherein the first freezer comprises:
a first inlet (annotated by Examiner in Figure 1) in fluid communication
with the liquid feed stream;
		a second inlet (annotated by Examiner in Figure 1)in fluid communication 

a first outlet (annotated by Examiner in Figure 1) positioned at an upper 
	end (upper end where first outlet is) of the first freezer;
a second outlet (annotated by Examiner in Figure 1) positioned below the 
	first outlet;
	a first separator (11) comprising:
		an inlet (annotated by Examiner in Figure 1) in fluid communication with 
			the second outlet of the first freezer;
		a port (annotated by Examiner in Figure 1); and
an outlet (annotated by Examiner in Figure 1) positioned at a lower end of 
	the first separator;
	a first ice washer (13) comprising a first port (annotated by Examiner in Figure 1), 
an outlet (annotated by Examiner in Figure 1), and an inlet (annotated by Examiner in Figure 1);
a first conduit (12) extending from the port of the first separator to the first 
port of the first ice washer
a first flow path (6, 10, 11, 12, 13, 22) extending from the second outlet of 
the first freezer into the inlet of the first separator, through the first separator, the port of the first separator, and the first conduit into the first port of the first ice washer; and through the first ice washer into the outlet of the first ice washer;
a second flow path (23, 24, 25, 13, 12, 11, 14; it should be noted that this is 

condenser (23) into the inlet of the first ice washer; through the first ice washer, the first port of the first ice washer, and the first conduit into the port of the first separator; through the first separator and the outlet of the first separator to the first freezer; wherein the first separator is positioned between the first ice washer and the first freezer along the second flow path;
	wherein the first flow path is configured to:
transport the concentrated solution stream, the first plurality of ice crystals, and the second plurality of ice crystals from the first freezer to the first separator (by way of line 10); and transport the second plurality of ice crystals from the first separator through the first conduit to the outlet of the first ice washer (by way of line 12 and eventually line 22);
	wherein the second flow path is configured to:
transport a supply of fresh water (line 24 contains “Fresh Water”) from the condenser to the inlet of the first ice washer; and transport the concentrated solution stream and the first plurality of ice crystal (by way of line 14) from the first separator to the first freezer.


    PNG
    media_image1.png
    838
    1098
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Smith.
Karnofsky (US 3,400,549) teaches a system (Fig. 1) for separating a soluble solution comprising a freezer (10) and an ice washer (14) wherein a port (annotated by Examiner in Figure 2) at the upper end of the first freezer, a second port (annotated by Examiner in Figure 2) at the upper end of the first ice washer, an overhead vent conduit (annotated by Examiner in Figure 2) extending from the second port at the upper end of the first ice washer to the port at the upper end of the first freezer, wherein the overhead vent conduit is in direct fluid communication with the first ice washer and the first freezer. 


    PNG
    media_image2.png
    785
    786
    media_image2.png
    Greyscale

Figure 2 annotated Fig. 1 of Karnofsky.
Karnofsky discloses the purpose of the overhead vent which fluidly connects the freezer and ice washer is for pressure control which can be used in controlling the efficiency of ice washing, as measured by the wash water lost per pound of ice washed, while simultaneously permitting, as the pressure in the housing 17 is reduced, increased throughput of ice (see column 3, lines 59-67), 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763